Title: To John Adams from William Alexander Humphrey Graham, 17 June 1799
From: Graham, William Alexander Humphrey
To: Adams, John




To the Honrable John Adams. Esqr. President1799. June Month 17th day

I have spent some considerable time & Propperty in Aiding & Assisting to support Government under your direction—have spent my time in the northern part of the Country—since the first day of August—in Vermont state & in the northern & western part of the Country, for that Purpose. believe Sir you have seen some of the good effects—Acknowldged to your Honour, since that time Sir when or before I came to your Hous to speak with you I expected your Honor had been some Accquain with me but I did not receve any mark of it—But hope I have your Approbation in seeing you. Sir I have money enough & propperty in Circulation but it is out of my Command at Present—& Crave the Benifit of your Assistance in some way to Obtain Credit enough to pay for an. Hundred Puncheons or Hogs heads of W. J. Rum tomorrow as it a matter of Consequence to us the Propperty is mine but wish to another Remittance for the Above mentioned Rum tomorrow Honord Sir your Complyance will Obige us & your Humble servt. 

“William Alex H. Graham”wrote in haste & no convencency for writing neither pray excuse the Abrupt style &c—& give me Credit enough to sattisfy the Rabble for an 100 puncheons of Rum.
